Citation Nr: 1427487	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-45 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected low back strain and right knee patellofemoral syndrome.


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to November 2002, and in the United States Army Reserves from November 2002 to November 2006.  She served a second period of active duty from February 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The RO continued the denial of service connection for a bilateral hip disability in an April 2009 rating decision.

This matter was previously remanded by the Board in May 2013 for further procedural development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering the matter, the Board finds that the Veteran's claim must be remanded for further evidentiary development.  The Board finds that its May 2013 Remand directives have not been complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The May 2013 Remand directed the RO to obtain all outstanding service treatment records.  The record contains an August 2013 email from the VA Records Management Center indicating that they had conducted several searches of their facility and were unable to locate the requested service treatment records.  The Board notes the Veteran's request in an October 2013 letter to "please process my appeal without any additional attempts for my original STR(s), assuming they are not already of record."  The Board recognizes the Veteran's request, however, because this matter must be remanded for a new VA examination, further development will not cause a significant additional delay.  The RO should take further steps to obtain the Veteran's service treatment records, or properly document their unavailability with a Formal Finding of Unavailability.

The Remand also directed the RO to schedule the Veteran for a new VA examination, in part to clarify the Veteran's diagnosis and provide an opinion as to the nature and etiology of the Veteran's condition.  The Board noted that at an April 2008 VA examination, the Veteran was diagnosed with a bilateral hip strain.  At a February 2009 VA examination, the examiner stated that the Veteran's hip pain may be related to the Veteran's back pain in the form of a neurological symptom, instead of being a separate hip disability.  

Specifically, the examiner was requested to identify any disability of the hip that is currently shown or indicated by the record at any time since October 2007.  The examiner was then requested to provide an opinion with respect to the etiology of any currently diagnosed disability, and separately provide an opinion as to whether any currently diagnosed disability was aggravated by the Veteran' service connected right knee patellofemoral syndrome and/or lumbosacral strain disabilities.  The examiner to reconcile any opinion with the evidence of record, and to cite the record as appropriate.  

The Veteran's September 2013 VA examiner concluded that the Veteran's hips were normal and any pain was probably related to other diagnoses.  The examiner failed to reconcile his finding of no current disability with prior diagnoses and failed to provide an opinion as to what other disabilities are related to the Veteran's hip pain.  In addition, the examiner failed to provide an opinion as to the nature and etiology of previously diagnosed disabilities during the pendency of the claim, October 2007.  In short, the examiner failed to adequately comply with the Board's remand instructions.  As a result, the Board finds that this matter must be remanded for a new examination. 

Accordingly, the case is REMANDED for the following action:

1.  Take any appropriate steps to obtain outstanding service treatment records, including any periods of ACDUTRA/INACDUTRA.  Properly document any attempts and the unavailability of any records in the form of a Formal Finding of Unavailability.

2.  Schedule the Veteran for an examination to ascertain the nature and etiology of any disorder of either hip diagnosed on examination and/or since the October 2007 claim for service connection was received.  As of the date of this remand, diagnosed hip disorders include bilateral hip strain (see April 2008 VA examination) and sciatica (see August 2008 Warren CBOC history and physical note).  The Veteran also alleged in a February 2011 statement that she had recently been diagnosed with fibromyalgia.

 The claims file, to include any relevant records contained in Virtual VA, the Veteran's statements and contentions of record, and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests and studies deemed necessary should be conducted, to include x-ray examination of the Veteran's bilateral hips and neurological EMG/NCG testing to determine whether her bilateral hip pain is a neurological manifestation of her service-connected lumbosacral strain as opposed to a separate hip disorder given that this possibility was suggested by the February 2009 examiner. 

Following a review of the record and examination of the Veteran, the examiner should:

 a) Identify any disability of either hip that is (1) currently shown or (2) indicated by the record at any time since October 2007. 

b) For any diagnosed disorder of either or both hips on the day of examination or diagnosed since October 2007, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability was either incurred during active service, a period of ACDUTRA (disease or injury), or a period of INACDUTRA (injury, but not disease), or caused by or aggravated by the Veteran's service-connected right knee patellofemoral syndrome and/or lumbosacral strain. 

c) If the examiner determines that a current disorder of either hip is aggravated by the Veteran's service-connected right knee patellofemoral syndrome and/or lumbosacral strain disabilities, he/she should report the baseline level of severity of the nonservice-connected hip disorder prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

 The examiner should reconcile any opinion with the evidence of record, and cite to the record as appropriate.

 The examiner must also consider the Court's holding in McClain v. Nicholson, 21 Vet App 319 (2007), that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim. The examiner may not exclude the possibility that the Veteran exhibited a hip disorder during the pendency of this appeal that has resolved.  In the event that the VA examination does not show a current disorder of either hip, the type of scenario addressed under McClain must be addressed on examination as well by providing an opinion with respect to any diagnosed disability during the appellate period (since October 2007).

 Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinions, it is essential that he/she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After the development, the claims file should be reviewed to ensure complete compliance with the directives of this remand.  If it is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will readjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



